




FIRST AMENDMENT TO THE
RUBY TUESDAY, INC.
STOCK INCENTIVE PLAN


THIS FIRST AMENDMENT to the Ruby Tuesday Inc., Stock Incentive Plan is made on
this 9th day of April, 2014 by Ruby Tuesday, Inc., a corporation duly organized
and existing under the laws of the State of Georgia (the “Company”).


WHEREAS, the Company maintains the Ruby Tuesday, Inc. Stock Incentive Plan (the
“Plan”), as amended and restated by indenture dated as of October 9, 2013, and
as approved by the Company’s shareholders on the same date.


WHEREAS, the Company wishes to amend the Plan to allow the committee
administering the Plan the authority to provide for a delegation of its award
granting authority.


WHEREAS, this First Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of this amendment.


NOW, THEREFORE, the Company does hereby amend the Plan, effective as of the date
indicated above, by deleting Section 2.3 in its entirety and by substituting
therefor the following:


“2.3           Administration of the Plan.  The Plan shall be administered by
the Committee.  The Board of Directors may from time to time remove members from
or add members to the Committee.  Vacancies on the Committee shall be filled by
the Board of Directors.
 
The Committee shall have full authority in its discretion to determine from
among the eligible individuals of the Company or its affiliates to whom Stock
Incentives shall be granted and the terms and provisions of Stock Incentives,
subject to the Plan.  Subject to the provisions of the Plan, the Committee shall
have full and conclusive authority to interpret the Plan; to prescribe, amend
and rescind rules and regulations relating to the Plan; to determine the terms
and provisions of the respective Stock Incentive Agreements or Stock Incentive
Programs and to make all other determinations necessary or advisable for the
proper administration of the Plan.  The Committee’s determinations under the
Plan need not be uniform and may be made by it selectively among persons who
receive, or are eligible to receive, awards under the Plan (whether or not such
persons are similarly situated).  The Committee’s decisions shall be final and
binding on all Participants.  As to any matter involving a Participant who is
not a “reporting person” for purposes of Section 16 of the Securities Exchange
Act of 1934, the Committee may delegate to any member of the Board of Directors
or officer of the Company the administrative authority:  (a) to grant Stock
Incentives to eligible individuals of the Company and its affiliates, subject
(i) to individual and aggregate
 
 
 

--------------------------------------------------------------------------------

 
 
quantitative limitations on the number of, or, in the case of cash-based Stock
Incentives, the value of, Stock Incentives that may be granted pursuant to such
delegated authority and (ii) to the requirement that all such exercises of the
delegated authority be reported on a timely basis to the Committee; (b) to
interpret the provisions of the Participant’s Stock Incentive Agreement and (c)
to determine the treatment of Stock Incentives upon a Termination of Service, as
contemplated by Plan Section 3.8.”
 
The provisions of this First Amendment shall become effective as of the date
first set forth above.


IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
as of the day and year first above written.




RUBY TUESDAY, INC.






   
                       /s/ James J. Buettgen

By:           James J.
Buettgen                                                                           


Title:        Chairman, President, and Chief Executive Officer 


Attest:


     /s/ Scarlett May
                                                    

By:          /s/  Scarlett
May                                                                


Title:       Senior Vice
President,                                                      
Chief Legal Officer &
Secretary                                                                


[CORPORATE SEAL]





